DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on November 30, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 1-3, 6-9, 11, 14, 15, 17, has cancel claim 20 and has newly added claim 21.  
Claims 1-19 and 21 remain pending in this application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Cheng et al (US 2016/0320485 A1) in view of the “Improved resolution synthetic aperture holographic imaging” by Martinez-Leon et al (Three dimensional TV, Video, and Display VI, Proc. SPIE Vol. 6778, (pages 67780A-1 to 67780A-8), (2007).
Claim 1 has been amended to necessitate the new grounds of rejections.  
Cheng et al teaches a holographic imaging device that is comprised of a data acquisition unit for acquiring a hologram of an object light omitted from an object (6, Figure 1) illuminated with an illumination light and an image reconstruction unit for reconstructing an image of the object from the hologram acquired by the data acquiring unit, (please see Figure 1).  
Cheng et al teaches that the data acquisition unit comprises an optical system for generating the illumination light, an in-line spherical wave reference light (L) being in-line with the object light (i.e. including object information of object 6) and an off-axis wave reference light being off-axis with the object light, front a coherent light emitted from a light source (2) and for propagating those lights and the object light and further for changing an incident direction of the illumination light to the object, via the galvo mirror (GM, please see paragraph [0030]), a photo-detector (5) or image sensor for converting light intensity into an electric signal and outputting the electric signal (within the image sensor) and an image processing apparatus (1) serves as the storing unit for acquiring and storing data of object light holograms, which are off-axis holograms of interference fringes between the off-axis reference wave light and the object lights emitted from the illuminated object (6), respectively with illumination lights generated by the optical system as parallel lights having mutually different incident directions to the object, (via the galvo mirror GM), (please see paragraphs [0029] to [0030]).  
Claim 1 has been amended to include the phrase “sequentially illuminated” and the phrase “including one vertical incident light”.   
Cheng et al teaches that the illumination light is generated via galvo mirror GM, which is sequentially illuminated” and implicitly includes one vertical incident light with respect to the object.  
This reference does not teach explicitly that the image processing apparatus (1) also stores the data of reference light holograms which is an off-axis hologram of interference fringes between the off-axis reference light and the in-line spherical wave reference light (without the object data) using the photo-detector, however such modification is either implicitly included or obvious modification to one skilled in the art since the same acquisition unit may be easily modified to record such reference light holograms by removing the object from the object light path for the benefit of providing base fringes and reference light information for the holographic imaging.  
Cheng et al teaches that the image reconstruction unit comprises the image processing method through the image processing apparatus (1, please see paragraph [0032]).  The holograms serves as the object light wave holograms at a position of the object, which represent light wave of the object lights for the respective incident directions, are numerically reconstructed by using data of the reference light hologram (i.e. providing reference light information) and the object light holograms.  Cheng et al teaches that the image reconstruction unit further carries out image processing method including the steps set forth in Figure 2.  Cheng et al teaches that a spectrum generation unit for generating object light spatial frequency spectra by performing a Fourier transform operation for each of the object light wave holograms (S1).  A spectrum synthesis unit for generating a synthetic object light spatial frequency enlarged so as to 
Claim 1 has been amended to include the phrase “object light wave hologram at a hologram acquiring plane” and the “spectrum generating unit for spatial frequency spectra … at the hologram acquiring plane by Fourier transforming each of the object light wave holograms … and generating object light spatial frequency spectra … at an object position by propagating each of the spatial frequency spectral frequency spectra … at the hologram acquiring plane to the object position”.  
It is implicitly true that the generated object light wave hologram is at the hologram acquiring plane (z=0).  It is implicitly true that by Fourier transformation a spatial frequency spectra at the hologram acquiring plane may be generated from the object light wave holograms.  Furthermore, it is implicitly true that object light spatial frequency spectra at an object position may be determined accordingly.  
This reference has met all the limitations of the claims.  This reference however does not teach explicitly that the reference light is a spherical reference light.  Martinez-Leon et al in the Martinez-Leon et al to modify the holographic imaging device of Cheng et al by utilizing spherical reference wave as alternative chose to record the object light wave hologram.  
With regard to claims 2 and 3, these references do not teach explicitly about the numerical aperture of the photo-detector and the synthetic numerical aperture determined by the synthetic object light spatial frequency spectrum to have the claimed values, however such features are either implicitly included in the disclosure or obvious modification by one skilled in the art within the calculation process.  
With regard to claim 5, Cheng et al teaches that a transmission hologram may be recorded with a condenser lens (CL, Figure 1) is arranged in front of the object which is disposed in front of the photo-detector or image sensor (5, Figure 1) so as to have a focal point at a positon on a surface of the object illuminated with the illumination light and the in-line spherical wave reference light is generated through the condenser lens in the absent of the object.  The off-axis spherical wave reference light is generated by making a parallel light that has a tilted optical axis, (please see Figure 1).  Cheng et al teaches that the imaging system comprises a microscopic objective lens (MO) which suggests the imaging system may be used as transmission type microscope, (please see paragraph [0029]).   The arrangement of the optical assembly including the condenser lens is considered to be obvious matters of design choices to one skilled in the art. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al and Martinez-Leon et al as applied to claim 1 above, and further in view of the US patent application publication by Sato (US 2016/0259297 A1).
The holographic imaging device taught by Cheng et al in combination with the teachings of Martinez-Leon et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 4, Cheng et al teaches that the hologram recorded may be either transmission or reflection and the holographic imaging device comprises a microscopic objective (MO, Figure 1) which means the holographic imaging device may be used as a reflection microscope.  This reference however does not teach explicitly to include a micro spherical ball is provided at a position between the photo-detector and the object and close to a surface of the object illuminated with the illumination light.  Sato in the same field of endeavor teaches a reflection type of a holographic microscope wherein 1a micro spherical mirror (M, Figures 9A and 9B) that is provided at a positon between the photo-detector (4) and the object (6) and close to the surface of the object illuminated with the illumination light wherein a reflected light from the spherical surface of the micro spherical ball (M) is used as the off-axis spherical wave reference light.  It would then have been obvious to one skilled in the art to apply the teachings of Sato to modify the holographic imaging device to include a micro spherical ball to explicitly facilitate the reflection type holographic microscope.  

Claims 8-13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Cheng et al (US 2016/0320485 A1) in view of the “Improved resolution synthetic aperture holographic imaging” by Martinez-Leon et al (Three dimensional TV, Video, and Display VI, Proc. SPIE Vol. 6778, (pages 67780A-1 to 67780A-8), (2007).
Claim 8 has been amended to necessitate the new grounds of rejection.  
Cheng et al teaches a holographic imaging device with an imaging method that comprises a data or image processing method, (please see Figure 1) that is comprised the step of acquiring data of a plurality of object light holograms, which are off-axis holograms of interference fringes between object lights, emitted from an object (6) sequentially illuminated with illumination lights and an off-axis reference light being off-axis with respect to the object lights wherein the illumination lights are composed of parallel lights with mutually different incident directions, via the galvo mirror (GM), to the object and the data is acquired for each of the incident directions.  
Claim 8 has been amended to include the phrase “sequentially illuminated” and the phrase “including one vertical incident light”.   
This reference does not teach explicitly to include the step of acquiring data of reference light holograms, which is an off-axis holograms of interference fringes between an in-line spherical wave reference being in-line with the object lights and the off-axis reference light.  However such step is either implicitly included or obvious modification by one skilled in the art since it only involves to remove the object from the holographic imaging device for the benefit of providing base interference fringes and reference light information for the achieving holographic imaging.  
The method further comprises a step of generating object light wave holograms, which represent the light waves of the object lights at a position of the object by using the data of the interference light hologram and the object light holograms, the step of generating object light fitting coefficients of a weight function obtained for adjusting mutual amplitude and phase of the object light spatial frequency spectra having the overlap area mutually and generating a synthetic object light wave hologram used for reconstruction of the image of the object by inverse Fourier transforming the synthetic object light spatial frequency spectrum, (please see step S4).  
Claim 8 has been amended to include the phrase “object light wave hologram at a hologram acquiring plane” and the “spectrum generating unit for spatial frequency spectra … at the hologram acquiring plane by Fourier transforming each of the object light wave holograms … and generating object light spatial frequency spectra … at an object position by propagating each of the spatial frequency spectral frequency spectra … at the hologram acquiring plane to the object position”.  
This reference has met all the limitations of the claims.  This reference however does not teach explicitly that the reference light is a spherical reference light.  Martinez-Leon et al in the same field of endeavor teaches a synthetic aperture holographic imaging system and method wherein the reference light for generating the object light wave hologram is a spherical reference light, (please see Figure 2).  It would then have been obvious to one skilled in the art to apply the Martinez-Leon et al to modify the holographic imaging device of Cheng et al by utilizing spherical reference wave as alternative chose to record the object light wave hologram.  
With regard to claim 9, the fitting coefficients of the weight function may be obtained in the calculation process, and it is within general level skill in the art to make the coefficients as average ratios of mutual spectrum values at each point contained in the overlap area of the object light spatial frequency spectra.  
With regard to claims 10 and 16, Cheng et al teaches that the method include the step of generating an illumination light wave hologram representing a light wave of a specific illumination light at the positon of the object using a specific object light holograms and the reference light hologram, wherein the illumination light wave phase component may be obtained in the calculation process and the phase-adjusting synthetic object light wave hologram may be generated within the general level skill in the art.  
With regard to claims 12, and 18-19, it is either implicitly or within general level skill in the art to generating a synthetic object light spatial frequency spectrum at arbitrary position by making the object light spatial frequency spectra at the position of the object into the object light spatial frequency spectra at an arbitrary position.  The synthetic object light wave hologram at the arbitrary position by the inverse Fourier transformation of the synthetic object light spatial frequency spectrum at the arbitrary position.  
With regard to claim 13, these references do not teach explicitly that the data of the object light holograms is acquired by placing a marking pattern behind the object, however it is within general skill in the art to modify the data processing method by placing a marking pattern as reference in the calculation process.  
head-on illumination light holograms, the method steps with details set forth in claim 8 above are also applied for obtaining the head-on illuminated object light holograms.  The illumination light wave phase component about the head-on illumination light and phase adjusting head-on illuminated object light wave hologram by dividing the head-on illuminated object light wave hologram by the illumination light wave component may be implicitly obtained via art well known calculation process.  

Allowable Subject Matter
Claims 6, 7, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  a holographic imaging device including a data acquisition unit and an image reconstruction unit, with details set forth in claim 1, wherein the optical system comprises an angle changing unit for changing the incident direction of the illumination light to the object wherein the angle change unit comprises a rotating plate having a circular center opening with a shutter and an eccentric opening provided at an eccentric position, a lens assembly having a plurality of lenses arranged around the central axis and a deflection element assembly having a plurality of prisms or diffraction gratings or a reflection mirror assembly having a plurality of reflecting mirrors for changing the direction of parallel lights as set forth in claims 6, 7, 14 and 15.
Response to Arguments
Applicant's arguments filed November 30, 2021 have been fully considered but they are not persuasive. The newly amended claims and newly added claim have been fully considered.  
Applicant’s arguments are mainly drawn the amended features of the claims that have been fully addressed in the reasons for rejection set forth above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US patent application publication by Leister et al (US 2006/0139711 A1) teaches method for generating computer generated hologram wherein Fourier transformation and inverse Fourier transformation are typical mathematical operators used to calculate the computer generated hologram.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872